Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-10, 22-31 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited arts alone or in reasonable combination teaches {wherein the wireless portable electronic device is wirelessly linked to the captioned device as a remote interface to the captioned device, the wireless portable electronic device receiving captions from the captioned device and presenting the captions to the assisted user during a call with the hearing user} as claimed in claim 1 or {a second communication link independent of the first communication link with a captioning relay for transmitting a hearing user's voice signal to the relay and receiving text captions back from the relay for presentation to the assisted user, each of the first and second communication links being independent of the mobile device} as claimed in 2 or {and a router, wherein the wireless portable electronic device is linked, via the router, to the captioned device as a remote interface to the captioned device, and wherein the portable electronic device receives the captions from the captioned device} as claimed in claim 24 or {a router, wherein the wireless portable electronic device is linked, via the router, to the captioned device as a remote interface to the captioned device, the interface presenting captions to the assisted user via the first display screen during a call with the hearing user} as claimed in claim 30 or {upon an incoming call being received by the captioned device, the captioned device presents a call answering option to the assisted user and also transmits a signal to the portable electronic device causing the portable electronic device to present a call answering option to the assisted user} as claimed in 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652